Exhibit 10.2

 

SECOND AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”) is entered into as of March 7, 2008, by and between COMERICA BANK
(“Bank”) and GENOPTIX, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of May 9, 2005 (as amended from time to time,
including, without limitation, by that certain First Amendment to Amended and
Restated Loan and Security Agreement, dated as of May 30, 2006, the
“Agreement”). All indebtedness owing by Borrower to Bank shall hereinafter be
referred to as the “Indebtedness.” The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.             Incorporation by Reference. The Recitals and the documents
referred to therein are incorporated herein by this reference. Except as
otherwise noted, the terms not defined herein shall have the meaning set forth
in the Agreement.

 

II.            Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Article IV hereof, the Agreement is hereby
amended as set forth below.

 

A.            Section 6.7(b) of the Agreement is hereby deleted in its entirety
and replaced as follows:

 

“(b)         Reserved.”

 

Ill.           Legal Effect.

 

A.            The Agreement is hereby amended wherever necessary to reflect the
changes described above. Borrower agrees that it has no defenses against the
obligations to pay any amounts under the Indebtedness.

 

B.            Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement and the other Loan Documents. Except
as expressly modified pursuant to this Amendment, the terms of the Agreement and
the other Loan Documents remain unchanged, and in full force and effect. Bank’s
agreement to modifications to the existing Indebtedness pursuant to this
Amendment in no way shall obligate Bank to make any future modifications to the
Indebtedness. Nothing in this Amendment shall constitute a satisfaction of the
Indebtedness. It is the intention of Bank and Borrower to retain as liable
parties, all makers and endorsers of the Agreement and the other Loan Documents,
unless the party is expressly released by Bank in writing. No maker, endorser,
or guarantor will be released by virtue of this Amendment. The terms of this
paragraph apply not only to this Amendment, but also to all subsequent loan
modification requests.

 

C.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. This is an integrated

 

1

--------------------------------------------------------------------------------


 

Amendment and supersedes all prior negotiations and agreements regarding the
subject matter hereof. All modifications hereto must be in writing and signed by
the parties.

 

IV.           Conditions Precedent.      Except as specifically set forth in
this Amendment, all of the terms and conditions of the Agreement and the other
Loan Documents remain in full force and effect. The effectiveness of this
Amendment is conditioned upon receipt by Bank of:

 

A.            This Amendment, duly executed by Borrower;

 

B.            A legal fee from Borrower in the amount of $250; and

 

C.            Such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

GENOPTIX, INC.

 

 

 

 

 

By:

/s/ Douglas A. Schuling

 

Name:

Douglas A. Schuling

 

Title:

SVP and CFO

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Greg Park

 

Name:

Greg Park

 

Title:

VP

 

2

--------------------------------------------------------------------------------